DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2020 and 20 August 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Claim Objections
Claims 3, 5, 7, 8, and 12 are objected to because of the following informalities: 
	In claim 3, last line, “boy” should be changed to --body--.
	In claim 5, line 4, --of the core body-- should be added after “outside”.
claim 5, 2nd line from bottom, “stage” should be changed to --N-stage--.
In claim 7, line 3, --of the core body-- should be added after “outside”.
In claim 8, line 3, --of the core body-- should be added after “outside”.
	In claim 12, lines 1-2, “matches with” should be changed to --is connected to--.
Applicant is advised that should claim 1 be found allowable, claims 16 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (note: claim 16 does not require any limitations above those specified for claim 1 since it merely restates a property of a gas; claim 17 does not specify any limitations above those specified for claim 1). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 7 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 7, the limitation recited as “a strike angle… 15-45 degrees” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitations recited as “the intake passage”, “the nozzle”, “the exhaust port” and “the secondary stroke flow channel” render the claim indefinite since each of these elements are antecedently introduced as “at least one” and whereas a specific one (corresponding to “the”) of each has not been antecedently specified. It is unclear whether the limitations that modify each of the instant elements is true for a specific one thereof or for the entire group permitted by “at least one”. Due to dependency, this rejection also applies to claims 2-17.

In claim 1, the limitation recited as “at least two driving recesses” renders the claim indefinite since it is unclear if it is included within the antecedent “a plurality of driving recesses” or introducing a new element(s). Due to dependency, this rejection also applies to claims 2-17.

In claim 2, the limitations recited as “at least one intake passage”, “at least one nozzle”, at least two driving recesses”, “at least one secondary stroke flow channel”, “at least one exhaust port”, and “at least one exhaust passage” render the claim indefinite since it is unclear if each is referring to an antecedent element (claim 1) of the same name or introducing a new element. Due to dependency, this rejection also applies to claims 13 and 14.

In claim 3, the limitation recited as “a corresponding driving recess” renders the claim indefinite since it is unclear if is included within “a plurality of driving recesses” (claim 1), included within “at least two driving recesses” (claim 1), or introducing a new element.

In claim 3, the limitation recited as “the secondary stroke flow channel is arranged along… the outer ring” renders the claim indefinite in light of the antecedent limitation “an outer ring surface of the core body is provided with… at least one secondary stroke flow” establishing that “secondary stroke flow channel” is part of “core body”, which results in a contradiction.

In claim 5, the limitation recited as “the intake passage, forming the nozzle” renders the claim indefinite since “at least one intake passage” and “at least one nozzle” are antecedently established (claim 1) as distinct elements, and whereas the instant recitation requires that they form part of the same element.

In claim 5, the limitation recited as “a corresponding driving recess” (line 4) renders the claim indefinite since it is unclear if is included within “a plurality of driving recesses” (claim 1), included within “at least two driving recesses” (claim 1), or introducing a new element.

In claim 5, the limitation recited as “corresponding two driving recess” renders the claim indefinite since it is unclear if is included within “a plurality of driving recesses” (claim 1), included within “at least two driving recesses” (claim 1), or introducing a new element(s). Furthermore, it is unclear if it is inclusive of the antecedent “a corresponding driving recess” (claim 5, line 4).

In claim 5, the limitation recited as “a corresponding driving recess” (2nd line from bottom) renders the claim indefinite since it is unclear if is included within “a plurality of driving recesses” 

In claim 6, the limitation recited as “a corresponding driving recess” renders the claim indefinite since it is unclear if is included within “a plurality of driving recesses” (claim 1), included within “at least two driving recesses” (claim 1), or introducing a new element.

In claim 6, the limitation recited as “another driving recess” renders the claim indefinite since it is unclear if is included within “a plurality of driving recesses” (claim 1), included within “at least two driving recesses” (claim 1), or introducing a new element.

In claim 7, the limitation recited as “a strike angle… is 15-45 degrees” is unclear since the disclosure does not define or show “strike angle”, thereby rendering indefinite the geometry resulting therefrom and, thus, the metes and bounds of the invention.

In claim 8, the limitation recited as “roughly the same” renders the claim indefinite since it is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 9, the limitation recited as “the outer ring… [is] arranged on the shaft” renders the claim indefinite since it is contradictory to the disclosure indicating that outer ring 1 is attached to side plates 41,42, which radially interpose outer ring 1 and shaft 2

In claim 11, the limitation recited as “the intake shaft passage and the exhaust shaft passage are not communicated” renders the claim indefinite since it is contradictory to the 

In claim 13, the limitation recited as “the driving recesses” renders the claim indefinite since it is unclear if it is included within the antecedent “at least two driving recesses” (claim 2) or included within “a plurality of driving recesses” (claim 1).

In claim 13, the limitation recited as “the independent work unit” renders the claim indefinite since this element is antecedently introduced as “at least one” and whereas a specific one (corresponding to “the”) has not been antecedently specified.

In claim 14, the limitation recited as “two or more independent work units” renders the claim indefinite in light of the antecedent limitation “at least two driving recesses” (claim 2) constituting part of “independent work unit” since “at least two driving recesses” is numerically equivalent to “a plurality of driving recesses” (claim 1) and, thus, there being no basis for allocation of “driving recesses” among more than one “independent work unit”.

In claim 14, the limitation recited as “two or more independent work units to form a multi-stage driving structure, and the multi-stage driving structure being arranged along the core body or the outer ring” renders the claim indefinite in light of the antecedent limitations “at least one intake passage, at least one nozzle, at least two driving recesses, at least one secondary stroke flow channel, at least one exhaust port and at least one exhaust passage form an independent work unit” (claim 2) and “an outer ring surface of the core body is provided with at least one nozzle, at least one exhaust port, and at least one secondary stroke flow channel between the nozzle and the exhaust port” (claim 1), which assigns “nozzle”, “exhaust port”, and “secondary stroke flow channel” to “core body”, and whereas the instant limitation permits “nozzle”, “exhaust 

In claim 14, the limitation recited as “two or more independent work units to form a multi-stage driving structure, and the multi-stage driving structure being arranged along the core body or the outer ring” renders the claim indefinite in light of the antecedent limitations “at least one intake passage, at least one nozzle, at least two driving recesses, at least one secondary stroke flow channel, at least one exhaust port and at least one exhaust passage form an independent work unit” (claim 2) and “an outer ring, having a plurality of driving recesses” (claim 1), which assigns “ “driving recesses” to “outer ring”, and whereas the instant limitation permits “driving recesses” to be part of “core body”.

In claim 15, the limitation recited as “two or more driving recesses” renders the claim indefinite since it is unclear if it is included within the antecedent “a plurality of driving recesses”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 12-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herron (US 111,538).

In reference to claim 1 (as far as it is clear and definite)
Herron discloses:
A pneumatic device, comprising: 
an outer ring (i.e., wheel B), having a plurality of driving recesses (m) on an inner ring surface of the 5outer ring in a circumferential direction; 
a core body (i.e., the assembly of wheel C and block F), being coaxially arranged in the outer ring and being capable of rotating (see pg.2 stating “the two wheels immediately revolve in contrary directions”) relative to the outer ring, where an outer ring surface of the core body is provided with at least one nozzle (s), at least one exhaust port (i.e., the inlet to passage h), and at least one secondary stroke flow channel (i.e., at least one of grooves p,o,n) between the nozzle and the exhaust port; 
10at least one intake passage (g), communicating with the at least one nozzle; and 
at least one exhaust passage (i.e., the remainder of passage h apart from the inlet thereof), communicating with the at least one exhaust port; 
a gas enters from the intake passage (g), is ejected in stages through the nozzle (s) of the core body and the secondary stroke flow channel (p,o,n), acts on at least two driving recesses (m) of the outer ring in the circumferential direction, and generates a pushing force for the 15driving recesses to push the outer ring to rotate (see pg.2:col.2 stating “the two wheels immediately revolve in contrary directions”) and do work, so as to achieve a power output, and finally, the gas is discharged from the exhaust passage (h) through the exhaust port (~h) of the core body.

In reference to claim 2 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 1, wherein at least one intake passage (g), at least one nozzle (s), at least two driving recesses (m), at least one secondary stroke flow 20channel (p,o,n), at least one exhaust port (~h) and at least one exhaust passage (h) form an independent work unit, the pneumatic device comprises at least one independent work unit (see Figure 5 showing circumferential groupings of the elements g,s,m,p,o,n,h).

In reference to claim 3 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 1, wherein the nozzle (s) and the secondary stroke flow channel (p,o,n) on the core body communicate with a corresponding driving recess (m) of the outer ring (B), and the secondary stroke flow channel (p,o,n) is arranged along 25the core boy (C & F) or the outer ring in the circumferential direction.

In reference to claim 4
Herron discloses:
The pneumatic device according to claim 1, wherein the intake passage (g) and the exhaust passage (h) are formed inside the core body (C & F).

In reference to claim 5 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 4, wherein the core body (C & F) comprises: the intake passage (g), forming the nozzle (s) on a peripheral surface of the core body (C & F), 30where a running direction of the intake passage is an arc line extending from a middle to an outside, and the nozzle communicates with a corresponding driving recess (m) of the outer ring (B) to form a first stage flow channel; and 15the secondary stroke flow channel (p,o,n), a running direction of which is an arc line (note: each of grooves p, o, n have a radially inner surface that is arcuate) extending inward from an edge (i.e., the peripheral surface) of the core body (C & F) and then curved toward the edge, where each secondary stroke flow channel (i.e., specifically, each groove p) communicates with corresponding two driving recesses (see Figure 6 showing groove p as bridging two of grooves m; alternatively, it is noted that each groove communicates with each groove m upon rotation of the wheels C,B), i.e., front and rear driving recesses, of the outer ring (B) and forms a N-stage flow 5channel along the circumferential direction of the core body, where N is a natural number greater than or equal to 2 (see Figure 6 showing more than two groupings of elements g,s,m,p,o,n,h); each stage flow channel matches (i.e., due to alignment that occurs as a result of rotation of wheels C,B) with a corresponding driving recess (m) of the outer ring (B) to form a multi-stage stroke structure with decreasing gas energy.

In reference to claim 6 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 1, wherein the secondary stroke flow 10channel (i.e., specifically, a groove p at the location shown in Figure 6) comprises a return channel (i.e., a portion of groove p as identified in annotated Figure 6 below) and a stroke channel (i.e., a portion of groove p as identified in annotated Figure 6 below) communicated with the return channel, the return channel communicates with a corresponding driving recess (m) of the outer ring, and the stroke channel communicates with another driving recess (m).

    PNG
    media_image1.png
    328
    438
    media_image1.png
    Greyscale





In reference to claim 8 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 6, wherein the core body (C & F) is provided with the intake passage (g), and a running direction of the intake passage is a logarithmic spiral line extending from a middle to an outside (note: any portion of a logarithmic spiral can be fitted to match with a portion of passage g since it is curved), a running direction of the stroke 20channel of the secondary stroke flow channel is a logarithmic spiral line (note: any portion of a logarithmic spiral can be fitted to match with a portion of the radially inner wall of groove p since it is curved), and the running direction of the logarithmic spiral line of the stroke channel of the secondary stroke flow channel is roughly the same (note: “roughly the same” is a term of degree that is not defined by the claim or the disclosure; “roughly the same” is not associated with any aspect / characteristic of “running direction” / “logarithmic spiral line” that would permit a comparison for determining “same” and, thus, is broad / non-specific) as the running direction of the logarithmic spiral line of the intake passage.

In reference to claim 9 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 1, wherein the pneumatic device 25further comprises a shaft (i.e., axle D), and the outer ring (B) and the core body (C & F) are coaxially arranged on (see pg.1.col.1 stating the wheel B is fitted to wheel C and that axle D is extends from wheel C) the shaft.





In reference to claim 12
Herron discloses:
The pneumatic device according to claim 9, wherein the outer ring (B) matches with the shaft (D) through side plates (see annotated Figure 5) to form a closed space, and the core body (C & F) is arranged in the closed space and connected and fixed with the shaft (D).

    PNG
    media_image2.png
    286
    458
    media_image2.png
    Greyscale


In reference to claim 13 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 2, wherein the intake passage (g), the 5nozzle (s), the driving recesses (m), the secondary stroke flow channel (p,o,n), the exhaust port (~h) and the exhaust passage (h) in the independent work unit form a gas flowing path.

In reference to claim 14 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 2, comprising two or more independent work units (see Figure 5) to form a multi-stage driving structure, and the multi-stage driving structure being arranged along the core body (C & F) or the outer ring (B) in the 10circumferential direction.



In reference to claim 16
Herron discloses:
A pneumatic engine, comprising the pneumatic device according to claim 1, wherein the gas for pneumatic engine is a compressed gas or a gas with a pressure (note: every gas has a pressure).

In reference to claim 17
Herron discloses:
A continuously variable transmission, comprising the pneumatic device according to claim 1 (note: the instant recitation does not require any limitations apart from “pneumatic device according to claim 1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Saito (JP 2005-188378 A; see IDS submission; see attached machine translation).

In reference to claim 7 (as far as it is clear and definite)
Herron discloses:
	The pneumatic device according to claim 4.

Herron does not disclose:
a running direction of the intake passage of the core body is a logarithmic spiral line extending from a middle to 15an outside, and a pole of the logarithmic spiral line is set on a central axis line of the core body, and a strike angle of the logarithmic spiral line is 15°-45°.

Saito discloses:
an impulse-type turbine comprising a runner having a plurality of passages (4) and, thus, portions of the runner, that are formed in a logarithmic spiral shape having a pole at a central axis (6) of the rotor.

Furthermore, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of specifying shape and, thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Herron to make the “spiral line” of the logarithmic shape. Incorporating such a shape would appear to work equally well to the shape of Herron passage g.



a running direction of the intake passage of the core body is a logarithmic spiral line extending from a middle to 15an outside, and a pole of the logarithmic spiral line is set on a central axis line of the core body, and a strike angle of the logarithmic spiral line is 15°-45° (i.e., any arbitrary angle drawn such that the instant value range is met)(note: “strike angle” is not defined by the disclosure and, thus, is unclear - see corresponding indefiniteness rejection).

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of McDonald (US 925,127).

In reference to claim 10
Herron discloses:
The pneumatic device according to claim 4, wherein the pneumatic device further comprises a shaft (i.e., axle D), the outer ring (B) and the core body (C & F) are coaxially arranged on the shaft, the shaft is provided with an intake shaft passage (see annotated Figure 4 below), the intake shaft passage is in communication with the intake passage (g) of the core body.

    PNG
    media_image3.png
    323
    490
    media_image3.png
    Greyscale



the shaft is provided with an exhaust shaft passage, 30which is in communication with the exhaust passage of the core body.

McDonald discloses:
a rotary engine comprising a core body having intake passages (11) and exhaust passages (24), and a shaft (i.e., the assembly of hollow shaft 2 and exhaust pipe 22), wherein the shaft has an intake shaft passage (i.e., the passage radially delimited by shaft 2 and shaft 22 - see Figure 2) that is in fluid communication with the intake passages (11) and an exhaust shaft passage (i.e., the passage within exhaust pipe 22 - see Figure 2) that is in fluid communication with the exhaust passages (24). 

Herron further discloses that the fluid is ultimately discharged from the larger assembly shown in Figure 2 at the location identified below.

    PNG
    media_image4.png
    290
    419
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herron to include the shaft construction, having an exhaust shaft passage, of McDonald for the purpose of permitting use of a different discharge location in order to permit communication of the fluid to another user while also limiting additional piping components (depending on the location of the user).

In reference to claim 11 (as far as it is clear and definite)
Herron in view of McDonald addresses:
The pneumatic device according to claim 10, wherein the intake shaft passage (Herron) and the exhaust shaft passage (McDonald) in the shaft (Herron - D, as modified by McDonald) are provided with an inlet and an outlet (note: it is inherent for any passage to have an inlet and outlet), and the intake shaft passage and the exhaust shaft passage are not communicated (i.e., separated by the wall of McDonald shaft 22).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Herron.

In reference to claim 15 (as far as it is clear and definite)
Herron discloses:
The pneumatic device according to claim 1, wherein the inner ring surface of the outer ring (B) is provided with two or more driving recesses (m), and each driving recess has a contour bottom surface (see annotated Figure 6 below) and a driving surface (see annotated Figure 6 below).

    PNG
    media_image5.png
    309
    394
    media_image5.png
    Greyscale





a contour line of the contour bottom surface is a logarithmic spiral line, and a pole of the logarithmic spiral line is 15set at a center of the core body.

However, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of specifying shape and, thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Herron to make the “contour bottom surface” have a shape as claimed. Incorporating such a shape into the identified “contour bottom surface” would appear to work equally well to the curved shape shown in Herron Figure 6.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Xu et al. (US 2020/0088035) discloses a rotary engine having many of the aspects of the instant invention. It is noted that Xu et al., which qualifies as prior art only under 35 U.S.C. 102(a)(2), and the instant application are commonly owned.
Volker (WO 00/29721) discloses a rotary engine having a rotating outer ring (1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745